Citation Nr: 0303235	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a laceration scar on the left upper arm.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from February 1964 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the RO 
which denied an increased (compensable) evaluation for the 
laceration scar on the left upper arm.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.  

2.  The left upper arm scar is not painful or tender, or 
poorly nourished with ulcerations, and is not adherent or 
associated with any underlying soft tissue damage or frequent 
loss of skin; medical examination found no functional 
limitation attributable to the scar, nor does it encompass an 
area in excess of 144 square inches (929 sq. cm.) or greater.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected residuals of a laceration scar to the left 
upper arm are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 
7805 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the November 
2001 rating decision, in the January 2002 statement of the 
case, the August and November 2002 supplemental statements of 
the case and VA letters to the veteran dated in November and 
December 2001 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments.  The rating 
decisions, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of this claim.  

Factual Background

By rating action in March 1994, service connection was 
established, in part, for residuals of a laceration scar on 
the left upper arm and rated noncompensably disabling; 
effective from August 30, 1993, the date of receipt of the 
veteran's claim.  The grant of service connection was based 
on evidence that he sustained a laceration on the left upper 
arm in service with a residual scar shown on VA examination 
in October 1993.  

In August 2001, the veteran's claim for an increased rating 
was received.  

VA outpatient records dated in September 2001 indicated that 
an MRI of the left shoulder in June 2001 showed mild 
degenerative joint disease of the acromioclavicular (AC) 
joint.  

When examined by VA in October 2001, the veteran reported 
that the left arm scar was sometimes painful.  He was right 
hand dominant.  On examination, there was no evidence of any 
muscle or bone damage, and no nerve or vascular injury.  The 
scar was 4 inches long and 1/4 inch wide.  There was no soft 
tissue or muscle loss, and the scar was flat and smooth.  
There were no adhesions and the scar was not tender to 
palpation.  The veteran would not flex his left arm but the 
examiner indicated that he had full flexion and extension of 
the arm easily and against pressure, though the veteran tried 
to show some loss of strength in the arm.  There was no 
muscle herniation.  There was no pain or fatigue on motion of 
the arm.  The impression was a laceration of the middle and 
upper third of the left forearm.  The examiner indicated that 
the veteran had scars and many symptoms but no real findings 
of what he complained of.  

Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The Board notes that the veteran has been notified of both 
the old and revised regulations in the statement of the case 
and the supplemental statements of the case.   

In this case, the veteran's left upper arm scar is rated 
under Diagnostic Code (DC) 7805, which was not affected by 
the revisions in the regulations. 

As indicated above, the veteran is currently assigned a 
noncompensable evaluation for a laceration scar on the left 
upper arm under DC 7805 which provides that scars be 
evaluated on the basis of any related limitation of function 
of the body part which they affect. 

Under old DC 7803, a scar that is superficial, poorly 
nourished, with repeated ulceration, is assigned a 10 percent 
rating.  Likewise, if the scar is superficial, tender and 
painful on objective demonstration, a 10 percent rating is 
assigned under old DC 7804.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

The medical evidence has not shown any limitation of motion 
associated with the left arm scar.  In the absence of greater 
severity of the veteran's laceration scar on the left arm, 
the noncompensable rating currently assigned is entirely 
appropriate and fully comports with the applicable schedular 
criteria.  

The scar is not shown to be superficial and unstable (DC 
7803), or objectively demonstrated to be tender and painful 
(DC 7804).  Additionally, under the revised regulations, the 
scar is superficial, does not cause limited motion and does 
not encompass an area in excess of 144 square inches (929 sq. 
cm.) or greater..  Thus, a compensable evaluation is not 
warranted under these or any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118 (2002).  

In the absence of medical evidence of additional disability 
of the left upper arm scar, the Board finds no basis for the 
assignment of a compensable rating under any of the other 
provisions of the rating schedule.  




ORDER

An increased (compensable) evaluation for residuals of a 
laceration scar on the left upper arm is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

